Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. This action is responsive to the communication filed on 12/13/2021.

Information Disclosure Statement
2.	 The information disclosure statements (IDS) submitted on 12/13/21 were filed after the mailing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
3.	The applicant’s arguments filed on 12/13/21 have been taken into consideration, but are not persuasive.
A.	The Double Patenting rejection has been withdrawn in light of the approved terminal disclaimer filed on 9/26/21.
B.	In response to the applicant’s argument (disclosed on pg. 2-3 of the remarks segment) that Binder doesn’t teach fetching over the Internet a web-site content stored in a first server:
	The examiner maintains that (using the broadest reasonable interpretation of fetching web-site content stored in a first server) the retrieving of web pages from web servers (disclosed in par [0012], lines 18-20 of Binder) is obvious in light of the claimed limitation because the requested web-pages (e.g., “web-site content”) would be required to be received from one or more of the disclosed connected servers (e.g., “first server”) before transmitted to the requesting party.

C.	In response to the applicant’s argument (disclosed on pg. 3 of the remarks segment) that Binder doesn’t teach sending, by the first server to the selected device, the content slice in response to the sending by the selected device:
	The applicant’s specification doesn’t explicitly disclose that the “first server” is drawn to one specific server/entity and the term “first server” is broadly implemented and doesn’t require the “first server” to be explicitly draw to any of the plurality of servers claimed by the applicant. The examiner maintains that the (as disclosed by par [0059], lines 19-25 and par [0068], lines 1-5 of Binder) transmission of data from one server to another intermediate server, wherein each of the plurality of intermediate servers may be implemented as a web server is obvious in light of the claimed limitation because the plurality of mobile devices, server, and intermediate devices, disclosed by Binder, may be interchanged and drawn to a loosely claimed “first server”.
 D.	In response to the applicant’s argument (disclosed on pg. 3-4 of the remarks segment) that Binder doesn’t teaches receiving, by the selected device, the content slice in response to the sending of the content slice by the first server:
	The examiner maintains that the recipient device receiving message slices from the selected server (as disclosed in par [0059], lines 22-25 of Binder) the recipient device is obvious in light of the “selected device” because each mobile device disclosed by Binder may also be implemented as one of the selected intermediate devices to fetch/transmit the message partitions (e.g., slices).
E.	In response to the applicant’s argument (disclosed on pg. 4 of the remarks segment) that Binder doesn’t teach receiving, by the first device, the content slice in response to the receiving of the content slice by the selected device:
	The examiner maintains that the transmission of content slices, along with slice identification data to a server (as disclosed in par [0177], lines 1-10 of Binder) in light of the claimed limitation, although the examiner cited the web server as being drawn to the “first server” in another portion of Binder, the term “first server” is broadly implemented and doesn’t require the “first server” to be explicitly draw to any of the plurality of servers claimed by the applicant. The examiner maintains that the (as disclosed by par [0059], lines 19-25 and par [0068], lines 1-5 of Binder) transmission of data from one server to another intermediate server, wherein each of the plurality of intermediate servers may be implemented as a web server is obvious in light of the claimed limitation because the plurality of mobile devices, server, and intermediate devices, disclosed by Binder, may be interchanged and drawn to a loosely claimed “first server”. 
In response to the applicant’s argument (disclosed on pg. 5 of the remarks segment) that Binder fails to teach upon receiving of all the content slices, composing, by the first device, the web-site content from all of the received content slices:
The examiner maintains that the retrieval of several slices, which may be implemented as retrieving web pages (as disclosed in par [0012], lines 18-20 & [0178] of Binder) is obvious in light of the claimed limitation. 
G.	In response to the applicant’s argument (disclosed on pg. 5-6 of the remarks segment) that DeSilva et al fails to teach wherein the web-site content comprises multiple webpages wherein each of the content slices comprises a webpage, or part thereof, from the multiple pages:
The examiner maintains that (using the broadest reasonable interpretation of the claim limitation) the retrieval of web-pages (disclosed in par [0016], lines 1-2 and par [0017]) is obvious in light of the content slices being drawn to a plurality of web-pages because the retrieved web-pages, transmitted via web proxy (as disclosed in par [0016] of DeSilva et al) would be transmitted in segments/portions (e.g., “slices”) when provided to the browser devise requesting each web-page. 
H.	In response to the applicant’s argument (disclosed on pg. 6 of the remarks segment) that Binder fails to teach wherein the selecting of the device comprises selecting based on an attribute or a characteristic of the selected device:
	The examiner maintains that the selecting a device IP addresses to associate with/retrieve each message slice (as disclosed in par [0066], lines 10-15 of Binder) is obvious in light of an 
I.	In response to the applicant’s argument (disclosed on pg. 6 of the remarks segment) that Binder fails to teach wherein the selecting of the device comprises selecting based on a physical geographical location of the selected device:
 The examiner maintains that the selecting intermediate relay devices based on the device being geographically located inside or outside the country or continent that the destination devices is located (as disclosed in Binder, par [0198], lines 20-25) due to the broadness of the term “selecting based on a physical geographical location of the selected device,” as the selecting of the geographically disparate intermediate servers would require them to be selected based on the physical location of the selected intermediate server (e.g., “selecting of the device”) because it is an optimal feature to assign each server based on the server being the closest geographical device to each requesting client. 
J.	In response to the applicant’s argument (disclosed on pg. 6 of the remarks segment) that Binder fails to teach wherein the selecting of the device comprises selecting based on past activities:
The examiner maintains that the selection of IP addresses for association with a message slice based on former selection for a message slice (disclosed in par [0066], lines 10-12) is obvious in light of the claimed limitation because the previous selection for associating an IP address of a device with the location of the devices used to retrieve the requested message slices would be considered a past activity used to select a device (based on the address/location/IP address of the device used to retrieve the content). 
K.	In response to the applicant’s argument (disclosed on pg. 6 of the remarks segment) that Binder fails to teach wherein each of the multiple devices comprises, or consists of, a smartphone:
e.g., proxy) and used to retrieve the message slice/partitions, maybe implemented as smart phones (as disclosed in par [0339], lines 12-13 of Binder), among other portable devices that may be implemented as intermediary servers, as taught by Binder. 

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically discloses as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-5, 7-13, 15, and 18-24 are rejected under 35 USC 103 as being unpatentable over Binder (US 2012/0166582) in view of Desilva et al (US 2013/0080498).
With respect to claim 1, Binder teaches a method for fetching over the Internet a web-site content stored in a first server (par [0012], lines 18-20, which discloses retrieving web pages from web servers) by a first device using multiple devices (par [0059], lines 1-10, which discloses a plurality of intermediate proxy-ing relaying devices used to retrieve content for the requesting client/recipient device), each device of the multiple devices is identified in the Internet by a respective IP address stored in a memory (par [0059], lines 8-12, “each associated with an IP address”), the web-site content is partitioned into a plurality of content slices (par [0059], lines 10-15, “partitioning the message into a plurality of message slices”), each of the content slices containing at least part of the content (par [0060], lines 1-5, “message slices used for the message partitioning”) and is identified using a respective content slice identifier (par [0059], lines 18-20, “identifying a message slice”), the method for fetching one of the content slices comprising: 
 selecting a device from the multiple devices, in response to the sending by the first device, by selecting the respective stored Internet Protocol (IP) address of the selected device (par [0197], lines 20-26 & par [0198], lines 1-5, which disclose determining which of a plurality of relay servers to assign to relay one or more requested content slices, based on the IP addresses of available relay servers); 
sending, by the selected device, the content slice identifier to the first server (par [0059], lines 19-25, which discloses transmitting the message slice, along with data identifying the slice, from one of the plurality of selected intermediate servers to another server & par [0068], lines 1-5, which discloses that each of the plurality of intermediate servers may be implemented as a web server); 
sending, by the first server to the selected device, the content slice in response to the sending by the selected device (par [0059], lines 19-25, “to another intermediate server” & par [0068], lines 1-5, which discloses that each of the plurality of intermediate servers may be implemented as a web server); 
receiving, by the selected device, the content slice in response to the sending of the content slice by the first server (par [0059], lines 22-25, which discloses the recipient device receiving message slices from the selected server); and 
receiving, by the first device, the content slice in response to the receiving of the content slice by the selected device (par [0177], lines 1-10, which discloses transmitting the slice, along with the slice identification data to the server, different from the plurality of relay servers), 
par [0174], lines 11-12, “repeat the process”), and 
wherein the multiple devices are used as intermediary devices so that the first server is prevented from being aware of the first device (par [0209], lines 1-10 and par [0245], lines 22-31, which disclose using intermediate relay servers and onion routing  for anonymity so that the destination devices aren’t aware of the source devices).
Desilva et al further teaches sending, by the first device, a Hypertext Transport Protocol (HTTP) request that includes the content slice identifier (par [0013], “webpage requests”) and wherein each of the content slices comprises, consists of, or is part of, a web-page (par [0017], which discloses using a proxy server to retrieve requested web pages anonymously).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the teachings of DeSilva et al within the embodiment of Binder because incorporating the user-neutral identifiers used to maintain anonymity of requesting clients (as disclosed by par [0014] of DeSilva et al) would provide the predictive result of improving upon further preventing requested user private information from being accessed by collecting third parties, which would further allow the intermediate servers used to provide requesting entities with content anonymously, taught by Binder, to prevent client identification from being accessed without the privacy of each users being invaded (as disclosed in par [0013] of DeSilva et al).
Regarding claim 2, Binder teaches upon receiving of all the content slices, composing, by the first device, the web-site content from all of the received content slices (par [0012], lines 18-20 & [0178], which discloses reconstructing the plurality of slices transmitted to the requesting device, which may include web pages). 
Regarding claim 3, DeSilva et al further teaches wherein the web-site content comprises multiple webpages (par [0016], lines 1-2, “receiving the web pages”), and wherein each of the content slices comprises a webpage, or part thereof, from the multiple pages (par [0017], “retrieved web pages”). 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the teachings of DeSilva et al within the embodiment of Binder because incorporating the user-neutral identifiers used to maintain anonymity of requesting clients (as disclosed by par [0014] of DeSilva et al) would provide the motivation previously addressed regarding claim 1.
Regarding claim 4, Binder teaches wherein the web-site content comprises multiple objects (par [0060], lines 5-10, “message elements”), and wherein each of the content slices comprises an object (par [0060], lines 11-17, “determined number of message elements”). 
Regarding claim 5, Binder teaches wherein the first server is a web server that uses HyperText Transfer Protocol (HTTP) and responds to HTTP requests via the Internet (par [0068], lines 1-5, which discloses that the intermediate servers may be implemented as web servers). 
Regarding claim 7, Binder teaches wherein at least one of the IP addresses is in IPv4 (par [0263], lines 26-28, which discloses “32-bit”) or IPv6 form. 
Regarding claim 8, Binder teaches wherein the selecting of the device comprises randomly selecting a device from the multiple devices (par [0066], lines 8-10, which discloses randomly assigning a device IP address with a requested slice). 
Regarding claim 9, Binder teaches wherein the selecting of the device comprises selecting based on an attribute or a characteristic of the selected device (par [0066], lines 10-15, which discloses selecting a device IP addresses to associate with/retrieve each message slice(s)). 
Regarding claim 10, Binder teaches wherein the selecting of the device comprises selecting based on a physical geographical location of the selected device (par [0198], lines 20-25, which discloses selecting intermediate relay devices based on the device being geographically located inside or outside the country or continent that the destination devices is located). 
Regarding claim 11, Binder teaches wherein the selecting of the device comprises selecting based on a physical geographical proximity to the first server (par [0198], lines 20-25, which discloses selecting the relay device based on location of the relay with respect to the destination device). 
Regarding claim 12, Binder teaches wherein the selecting of the device comprises selecting based on past activities (par [0066], lines 10-12, “based on the former selection”) or on a timing of an event. 
Regarding claim 13, Binder teaches wherein the communication over the Internet with the first device, the selected device, or the first server, is based on, or according to, TCP/IP protocol (par [0346], lines 3-6) or connection. 
Regarding claim 15, Binder teaches wherein the content includes, consists of, or comprises, a part or whole of files, text (par [0059], lines 10-15, “message slices”), numbers, audio, voice, multimedia, video, images, music, or computer program. 
Regarding claim 18, Binder teaches wherein a distinct device is selected for each content slice (par [0066], lines 6-10, which discloses associating device IP addresses with each slice). 
Regarding claim 19, Binder teaches wherein at least two of the content slices have the same size (fig. 7-8, which discloses the message slices having the same amount of bits), and wherein the partitioning to the content slices is sequential in the content (fig. 7-8, ‘71h, “sequence identifier”). 
Regarding claim 20, Binder teaches wherein the partitioning to the content slices is non-sequential in the content (par [0061], “non-sequential partitioning”). 
Regarding claim 21, Binder teaches wherein at least one of the multiple devices comprises, or consists of, a smartphone (par [0339], lines 12-13). 
Regarding claim 22, Binder teaches wherein each of the multiple devices comprises, or consists of, a smartphone (par [0339], lines 12-13). 
Regarding claim 23, Binder teaches wherein the number of content slices is higher than the number of the multiple devices (par [0191], which discloses that the number of slices may be greater than the number of relays devices). 
Regarding claim 24, Binder teaches wherein the number of content slices is lower than the number of the multiple devices (par [0191], which discloses that the number of slices may be equal to or less than the number of relays devices). 
6.	Claims 6, 14, 16-17 and 25-26 are rejected under 35 USC 103 as being unpatentable over Binder (US 2012/0166582) in view of Desilva et al (US 2013/0080498), further in view of Luna (US 2013/0145017).
Regarding claim 6, Luna further teaches wherein the communication with the first server or the web server is based on, or uses, HTTP persistent connection (par [0154], “keep-alive messages”).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the teachings of Luna within the apparatuses of Binder and DeSilva et al because incorporating the prevention of requiring of an excess amount of heartbeats to maintain a TCP connection (as disclosed by par [0317] of Luna) would provide the predictive result of lowering latency when establishing connections within Binder and DeSilva et al because a decrease number of heartbeats required to implement connections required to fetch the plurality of content slices (within Binder and DeSilva et al), which would, in turn, decrease the amount of bandwidth used to establish connections in Binder.
Regarding claim 14, Binder teaches establishing a connection with the first device or the selected device using TCP (par [0239]).
Luna further teaches wherein the connection is established by performing ‘Active OPEN’ or ‘Passive OPEN’ (par [0116], lines 1-5, “open TCP connections”).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the teachings of Luna within the embodiment of Binder and DeSilva et al using the motivation previously addressed regarding claim 6.
Regarding claim 16, Luna further teaches wherein each of the multiple devices stores, operates, or uses, a mobile operating system (par [0118], “mobile iOS”). 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the teachings of Luna within the embodiment of Binder and DeSilva et al using the motivation previously addressed regarding claim 6.
With respect to claim 17, Luna further teaches wherein the mobile operating system is one out of Android version 2.2 (Froyo), (par [0118], “Android”) Android version 2.3 (Gingerbread), Android version 4.0 (Ice Cream Sandwich), Android Version 4.2 (Jelly Bean), Android version 4.4 (KitKat)), Apple iOS version 3, Apple iOS version 4, Apple iOS version 5, Apple iOS version 6, Apple iOS version 7, Microsoft Windows® Phone version 7, Microsoft Windows® Phone version 8, Microsoft Windows® Phone version 9 (par [0118], “Windows Mobile iOS”), and Blackberry® operating system (par [0118], “Blackberry”).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the teachings of Luna within the embodiment of Binder and DeSilva et al using the motivation previously addressed regarding claim 6.
With respect to claim 25, Luna further teaches wherein at least one of the multiple devices is a portable or mobile device that stores, operates, or uses, a mobile operating system (par [0118], “mobile iOS”). 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the teachings of Luna within the embodiment of Binder and DeSilva et al using the motivation previously addressed regarding claim 6.
With respect to claim 26, Luna further teaches wherein each of the multiple devices is a portable or mobile device that stores, operates, or uses, a mobile operating system (par [0118], “mobile iOS”). 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the teachings of Luna within the embodiment of Binder and DeSilva et al using the motivation previously addressed regarding claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy A. Scott whose telephone number is (571) 272-3797. The examiner can normally be reached on Monday-Thursday 7:30 am-5:00 pm, second Fridays 7:30 am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 
/RANDY A SCOTT/Primary Examiner, Art Unit 2439                                                                                                                                                                                                        20220115